Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-27, in the reply filed on August 16, 2021 is acknowledged.

Claims 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Abstract of the Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the 

The abstract of the disclosure is objected to because of the recital of “The present invention relates to” in line 1 of the paragraph, “said” in line 2 and “said” in line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “less than 5%” in line 2, and the claim also recites “preferably less than 1%” in line 2, which is the narrower statement of the range/limitation. Claim 23 also recite the broad recitation “from 0.1% to 2%” in line 2, and the claim also recites “preferentially from 0.1% to 1%, more preferably still from 0.1% to 0.5%” in line 3, which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 25, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Higa (US 2007/0190625).
	Regarding claims 18, 25, 26 and 27, Higa teaches a detergent made using fermentation technology (see abstract), i.e., .a soap with enhanced saponification degree is produced by adding effective microorganisms (EM) which is effective for water purification and using EM-X ceramic powder as a catalyst (see paragraph [0007]). In Example 1, Higa teaches a production method of making a solid form of soap (i.e., cake) as shown in Fig. 1 wherein a material fermented with EM like aqueous fermented molasses is added with EM-X ceramic powder and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Higa anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18, 25, 26 and 27 above.
	Higa teaches the features as discussed above.

It is noted that the limitation “fermented molasses obtained by fermentation of beet molasses, cane molasses, or a mixture of beet and cane molasses” is considered a product-by-process limitation, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Regarding claims 20, 21 and 24, Higa fails to disclose the fermented molasses having a solids content of between 50% and 80% as recited in claim 20; the fermented molasses comprises less than 5% by weight of sugars relative to the total weight of dry extract as recited in claim 21; the fermented molasses having a viscosity of 500 to 5000 mPas as recited in claim 24.
	Considering that Higa teaches fermented molasses, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fermented molasses of Higa to exhibit similar properties because similar, if not the same, fermented molasses have been utilized, hence, should behave similarly and have the same sugar content, i.e., less than 5 wt%.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18, 25, 26 and 27 above, and further in view of Chourey et al. (US 2014/0053508), hereinafter “Chourey.”
	Higa teaches the features as discussed above. Higa, however, fails to disclose the incorporation of carboxymethylcellulose in an amount from 0.1 to 2% to the fermented molasses in the solid composition as recited in claims 22 and 23.
	Chourey, an analogous art, teaches the incorporation of from 0.1 to 5 wt% polymer, preferably 0.5 wt% sodium carboxymethylcellulose into a soap bar (see Table 9, paragraph [0123] and paragraph [0052]). The incorporation of the carboxymethylcellulose lead to soap bars with acceptable rate of wear, mush and lower density (see paragraph [0005]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethylcellulose into the fermented molasses-containing solid soap of Higa because such incorporation would provide the solid soap with acceptable rate of wear, mush and lower density as taught by Chourey.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761